DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
 Response to Amendment
The present office action is made in response to the amendment filed by applicant on 8/2/2021. It is noted that in the amendment, applicant has amended claims 1-11 and added a new set of claims, i.e., claims 12-17, into the application. There is not any claim being canceled from the application. As newly-added, the pending claims are claims 1-17.
A review of the newly-added claims has resulted that the newly-added claims has similar scope as that recited original claims 2-7 thus all pending claims 1-17 are examined in the present office action.
Response to Arguments
The amendments to the claims as provided in the amendment of 8/2/2021 and applicant's arguments provided in the mentioned amendment have been fully considered and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP 2012-239644, submitted by applicant).
Takahashi discloses an endoscopic system having an illumination section, an image acquisition section, an image processing device and a display section.
The endoscopic system as described in paragrpahs [0017]-[0206] and shown in figs. 1-19 comprises the followign features:
a) a medical observation device (200) 
b) a display device (400) that displays an image of an observation target photographed by the medical observation device;

Regarding to the features recited in present claims 2-7, such features are provided by Takahashi as in paragraphs [0087]-[0107]. Regarding to the features recited in present claim 8, such features are disclosed by Takahashi as in paragraph [0209]. Regarding to the features recited in present claim 9, such features is inherently from the endoscope provided by Takahashi because a typical diameter of an endoscope is in a range of 2 mm to 20 mm, see the US Publication No. 2015/0272564, paragraph [0138], for example which a copy thereof is provided with the present office action.
Regarding to the method as recited in present claim 10, such method steps are implicitly provided by the endoscope provided by Takahashi from the structural limitation of the endoscope.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An English translation of the JP 2012-239644 is provided with the present office action, see the Appendix below.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        

																			APPENDIX

English (machine translation):
TECHNICAL FIELD
The image processor, endoscope device, image processing method or the l
BACKGROUND
From the prior art, such as a video camera for consumers as a method for correcting the moving image blur, electronic or optical blur shake correction processing, such as correction of the system is widely used.
In the endoscope, for example, patent document 1 so that, by detecting the amount of movement of the end of the scope, based on the detected movement amount correcting processing technique is disclosed.
On the other hand, in the endoscope, operating angle knob provided on the scope, the image of the field of view (or less, or pickup visual observation field) is changing. More specifically, in accordance with the operation amount of the angle knob, the foremost of the curve degree (or less, angle) is changed, the imaging field is changed.

Patent Literature
Japanese Patent Publication Number 5-49599 publication
DISCLOSURE
Technical Problem
As mentioned above, the imaging field angle knob is operated when it is desired to change (visual observation), electronic type brake when a correction is considered. In this case, the angle knob operates a doctor wants to change the imaging field in spite of, shake correction processing by an electronic type, the imaging field is fixed, it is evident that there is a problem.
On the other hand, in the patent document 1, using information on the amount of movement of the end of the scope shake correction processing technique is disclosed. However, in the endoscope, even by the influence of the subject organism sphygmoscope, fluctuation of the imaging field. Therefore, the amount of movement of the end of the scope, the only information, shake correction processing functions sufficiently.
According to one embodiment of some of the present invention, the imaging field if a change in appropriate shake correction processing image processor, endoscope device and image processing.
Technical Solution
One embodiment of the present invention, the imaging field can be changed through an image sensing unit, a plurality of images and image acquisition unit for acquiring in time series, the imaging field of view of the imaging section moves in response to the movement of the field of imaging a, 1 1 is detected as the first motion information and a second information detecting section, a plurality of time-series data acquired on the basis of an image, the image movement between a first and a second motion 2 2 motion information and information detecting section, the first and the second motion information 2 1 motion information corresponding to the image to shake correction processing and image processing device including shake correction processing section.
According to one embodiment of the present invention, the imaging field is moved in response to movement information of the imaging field, is detected as the first motion information 1, 2 between a plurality of image information is detected as the movement of the first motion information. Furthermore, the first 1 and second 2 movement of these motion information shake correction processing is performed in accordance with the information.
In this way, the movement of the plurality of image motion information between the information not only 2, in response to the motion of the imaging field 1 first a shake correction processing elastography motion can be realized. Therefore, even when the imaging field appropriate shake correction processing is capable of providing an image processing device.
Other aspects of the present invention is, by the instruction of the imaging field imaging field can be changed through an image sensing unit, a plurality of frame image obtained in a time series and image acquisition unit, due to the change of the imaging section view showing the movement of the pickup 1 1 first motion information and information detecting section for 
Other aspects of the present invention is, and the image processing device described above, the moving part of the imaging field including an operation part and regardless of the endoscope.
Other aspects of the present invention is, the imaging field can be changed through an image sensing unit, a plurality of images acquired in time series, the imaging field of view of the imaging section moves in response to the movement of the field of imaging information, 1 is detected as the first motion information, time series obtained on the basis of the plurality of images, the motion between the image 2 motion information is the information, the first and the second motion information 2 1 motion information corresponding to the image to shake correction processing related to the image processing method.
Other aspects of the present invention is, by the instruction of the imaging field imaging field can be changed through an image sensing unit, a plurality of frame images are obtained in a time series, caused by the change of the imaging section view showing the movement of the second pickup 1 motion information, the picture 2 shows the movement of the entire motion is detected, the first 1 and second 2 motion information in accordance with the movement of the frame to shake correction processing related to the image processing method.
DESCRIPTION OF DRAWINGS
Figs. 1 (A)-1 (C) is a figure for explanation of a comparative example of this embodiment. The method of this embodiment, the explanation of the figure. Figs. 3 (A), 3 (B) is an explanatory drawing of the method of the first embodiment 1. Figs. 4 (A), 4 (B) is an explanatory drawing of a first embodiment of the method of 2. The image processing device of this embodiment and the first embodiment of the device 1 in the configuration of an endoscope. One example of a Bayer array of color filters. One example of the light transmission characteristics of the color filter. Angle knob having an example of an insertion part (scope). The explanation of Figure on a change of the imaging field. An explanatory drawing of an electronic type shake correction processing. An explanatory drawing of an electronic type shake correction processing. An explanatory drawing of an electronic type shake correction processing. An explanatory drawing of an electronic type shake correction processing. An explanatory drawing of an electronic type shake correction processing. An explanatory drawing of an electronic type shake correction processing. A second example of the constitution of the motion vector detection section 2. A method of setting an explanatory drawing of the local area. A second example of the constitution of the motion vector detection section 1. A second example of the constitution of the motion vector calculation section 3. The image processing device of this embodiment and the first embodiment of the configuration of the endoscope 2. The explanation of the figure, the change direction of the imaging field. A second example of the constitution of the motion vector detection section 1. The amount of change of the rotational angle of the motion vector on the image and an explanatory drawing of the relation. The amount of change of the rotational angle of the motion vector on the image and an explanatory drawing of the relation. The amount of 
DESCRIPTION OF EMBODIMENTS
Below, an explanation on the present embodiment. Furthermore, in the embodiment explained below, the present invention is not limited to the contents described in the scope of the claims. In addition to the constitution explained in all of the embodiments, of the present invention and is not an essential constituent requirement.
1. The method of this embodimentFirst, the outline of this embodiment is explained as the image processing techniques. As a comparative example showing the technique of Patent Document 1 above-mentioned of figs. 1 (A)-1 (C).
In the technique of this comparative example, the tip of the insertion portion of the endoscope device (the movement speed) on the basis of the movement distance, as shown in fig. 1 (A), the signal read from memory a set of segmented frame. In fig. 1 (A), a distal end of an insertion part 1 2 A first curved position of the first B from the curved position until displaced by movement of the cutting frame when in set forth in this embodiment. The control unit is, as in fig. 1 (A) is set according to the cutting frame by generating a read address, a corresponding image signal is read from the memory.
Furthermore, the tip of the insertion portion of the endoscope while vibrating minutely when performing the operation for inserting the jig ring, as shown in fig. 1 (B), from A to B to the imaging area of a subject 31 and moved. In this case, it is stored in a memory and reading an image signal, as shown at the left of fig. 1 (C), A, B in each of the display positions of different object 31, is generated on the image.
In the technique of this comparative example, as shown in fig. 1 (A) is set by a segmented frame, by reading out the data from the memory, shake correction processing is realized, a good image blurring by generating an endoscope image. That is, in the technique of the comparative example, the moving distance of the tip of the insertion part (moving speed) by the correction processing is performed on the basis of the deviation, an image generated by the jig ring operation.
However, as described above, in the endoscope, a living subject, even by influence of sphygmoscope, fluctuation of the imaging field, the image blurring due to pulsation of the living body, the movement of the distal end part of the insertion part cannot be detected even by using a distance. Therefore, figs. 1 (A)-1 (C) in the comparison example shown by a technique, such as for the image blurring due to pulsation of the bioinformation shake correction processing cannot be performed.
Furthermore, in the endoscope, the imaging field (observation field) for instructing a change of angle of the knob is, provided in the operation section of the insertion part, the doctor, by operating the angle knob, itself is subject to a desired field of imaging can be observed.

In this embodiment, in order to solve such a problem, as shown in fig. 2, the first and second motion information 1 2 motion information, these first and second motion information 2 1 in response to motion by shake correction processing is performed, and correcting the image. For example, as shown in fig. 2, the first and second motion information 1 2 3 motion information is obtained on the basis of the information of the first motion, on the basis of information obtained in this movement 3, shake correction processing is performed.
In this case, the first motion information 1, imaging field (observation field) in accordance with the operation of moving the imaging field. 1 movement information, for example, by changing instruction of the imaging field imaging part view showing the motion of the motion information. On the other hand, the second motion information 2, an imaging field can be changed through a plurality of time-series data acquired image is detected on the basis of information (the inter-frame motion information). For example, the first motion information 2, showing movement of the entire motion picture information.
Furthermore, as shown in fig. 2, 3 the first motion information, information obtained is excluded as a component of motion from the corresponding first motion information 2 1. Example 2 between the first motion of the motion information is detected as information, corresponding to an operation for moving the imaging field 1 and the motion is detected, the imaging field caused by a moving operation so as not to shake correction processing is performed, the first component of motion information 1 (to reduce or cancel) excluding a correction processing is performed for the first motion information in 2, 3 the first motion information is determined. Furthermore, based on the information obtained in this movement 3 shake correction processing is performed. In this way, as the doctor (user) when performing the operation for moving the imaging field, in which the operating pedal and misrecognized, doctor intention of the imaging field is fixed to suppress the occurrence of an event.
In this case, as a method for finding the 3 second motion information, figs. 3 (A), 3 (B) will be described first and the technique of 1, fig. 4 (A), first assuming a technique of fig. 4 (B) 2 is explained. 1 of the first method, the method in fig. 5 of the first-mentioned example of constitution 1, 2 in the first method, the method of the example 2 of fig. 20 first constitution.
For example, as shown in fig. 3 (A) 1 in the method of, moving the imaging field is not operated during the non-operation state (non-operating period), a first motion information acquired based on 2, 3 the first motion information is obtained. Specifically, an operation is performed to move the imaging field operation state (operation period), and the second motion without using information 2, 2 at the time of non-operation state, the first movement of the first motion information is obtained on the basis of the 3, 3 a first motion shake correction processing is performed on the basis of the information. Therefore, the first component of the motion from the motion information 1 2 excluding the second motion information determined as 3, it becomes possible to shake correction processing is performed.
More specifically, as shown in fig. 3 (B), whether the operating state, can be detected on the basis of the first movement 1. For example, whether the operation state (operation period), the 
Furthermore, as shown in fig. 3 (B), when the operation state (operation period), information about a first motion without an integration process 2, when in a non-operation state (non-operating period), a first motion information about 2 by integration processing is performed, the first movement 3. In this case, the integration processing result in a preceding operation, is damped by the damping coefficient. Specifically, previous integration result and, as a result of previous integration of the attenuation coefficient and, on the basis of this second motion information and 2, this result of integration of the integrating operation is obtained. Furthermore, represented by a first magnitude of movement 3 motion information (for example, 3 the magnitude of the motion vector) is larger than a given threshold value and when it is judged, shake correction processing is turned o For example, shake correction processing is not performed so as to output the first motion information such as 3.
On the other hand, as shown in fig. 4 (A), in the first method of 2, 1 and 2, a first motion information of the first difference information motion information to, first motion information obtained as 3. That is, the first 1 and second 2 motion information motion information processing the difference (subtraction processing) is performed, the first movement 3.
Specifically, as shown in fig. 4 (B), a first motion information 1, a motion vector is detected as the first 1, second 2 2 motion information as a motion vector detection. The first motion information is found as a second motion vector 3 3, 3 on the basis of a first motion vector, shake correction processing is performed.
For example, as shown in fig. 4 (B), the first 1 and second 2 motion vector of the motion vector differential processing is performed, the first 1 and second 2 motion vector representing the difference differential motion vector is obtained. Furthermore, based on the determined difference motion vector 3. Specifically, for example, by executing a differential motion vector average of the average motion vector is found, and the differential motion vectors based on a difference between the average motion vector, 3 second motion vector is obtained. For example, the average differential and differential motion vectors for the integration processing is performed, first motion vector 3 is obtained. In this case, as shown in fig. 4 (B), the magnitude of the differential motion vector is larger than a given threshold value, it is judged whether or not. Furthermore, larger than a given threshold value and when it is judged, the magnitude of the differential motion vector (given value) is set to 0.
In the above first embodiment 1, 2 according to a first technique, the motion between the first image in response to motion information 2 when a shake correction processing is performed, the first 1 2 excluding the first motion information from an information by movement, shake correction processing can be performed. Therefore, even when the imaging field appropriate shake correction processing image processor or endoscope device or the like can be obtained.
2. A second example of the constitution of the 1In fig. 5, and an image processing device of this embodiment including the endoscope 1 (endoscope system) showing a constitution example of a second.

The light source section 100, and a white light source 110 to generate white light, the white light is converged on the lightguide 210 including a lens 120.
The insertion part 200 (meaning the scope) is, for insertion into a body cavity, are formed to be elongated and curved. The insertion part 200 is, concretely, as shown in fig. 8.
The insertion part 200, the light source section 100 which is collected by a lightguide 210 for guiding and, guided by this lightguide 210 subject to diffuse light and an illumination lens 220, and an image pickup part 228, the angle of the tip end of the insertion part 200 for containing the operation part 250. The imaging section 228, for example, the reflected light from the object and a condensing lens 230, is condensed by the condenser lens 230 for detecting the reflected light and the imaging element 240. Furthermore, the constitution of the image pickup section 228 is not limited to this.
The pickup element 240, for example a Bayer array of color filters as shown in fig. 6. 3 kinds of color filter shown in fig. 6 r, g, the b, as shown in fig. 7 580-700 [nm] r of the filter, the filter is 480-600 [nm] g, 400-500 [nm] b filter which transmits light and have characteristics.
The operation part 250, specifically, for example, such as shown in fig. 8 the angle knob 10. By operating the angle knob 10, the angle of the tip of the insertion portion 200 can be controlled. In this embodiment, the angle knob 10, 2 kinds of angle knob (fig. 8 of, for example, 12, 14) is constituted by, for the sake, in the horizontal direction and the vertical direction angle knob and angle knob. Furthermore, the angle knob 10, proper, and merely angle knob. The angle knob has, in an endoscope, the imaging field (synonymous and observation field. Below, similar) used to change. The operation part 250, the operation state acquisition portion 340 is connected to the mentioned later.
In this case, the angle and the operation of the knob, the relation of the change of the imaging field (observation field) are described. In this case, as shown in fig. 9 xy coordinate system of the image of the coordinate system is used. In this embodiment, when the vertical angle knob is operated, as shown in fig. 9 "V" direction (y-axis direction) and the imaging field is varied. Furthermore, the angle in the horizontal direction when the knob has been operated, fig. 9 shown in the "H" direction (x-axis direction) and imaging field is varied.

The above-mentioned problem of shake, acquired by the image pickup element 240 it is not used as a display image, as shown in fig. 13 of A1, an image pickup element 240 is acquired by only a partial region of using as a display image, the coordinates of this region, by a quantity corresponding to the displacement amount Q1 shown for shifting.
Specifically, in the time t-1, A2 shown in fig. 14 of using as a display image area, at the time t, as shown in fig. 14 of the image display area A3. In this case, the amount of displacement shown in fig. 14 of Q1, Q1 shown in fig. 12 and an equivalent amount of displacement. Furthermore, the amount of this displacement (equivalent to the motion vector), time t t-1 and time using the acquired image, can be detected by a known block mathcing processing.
More shake correction processing is performed, time t is to be used as a display image t-1 and at the time, and therefore both of the image shown in fig. 15, shown in fig. 12, it is possible to correct the image blur.
On the other hand, as described above, in the endoscope diagnosis, angle knob is operated to change the imaging field (observation field) is generally carried out. Therefore, in the above type shake correction processing in the case of an application of an endoscope, angle knob is operated to change the imaging field in spite of, electronic imaging field is fixed by the shake correction processing problems to solve.
In the present embodiment, as a result, considering the operation of the knob with a blade angle by applying a correction processing, solving the above problems.
The external I/F part 500, an input from a user such as an endoscope device has an interface for, the power on/off power switch, or other various photographing mode for switching the mode of the mode switching button, and the l Furthermore, the external I/F part 500, the input information is outputted to a control portion 390.
The interpolation processing section 310, and shake correction processor 370, luminance image generation part 320. The luminance image generating section 320, first and second motion vector detection section 1 350a connected to 2 the motion vector detection section 330. The operation state acquisition portion 340, first motion vector detection section 1 350a. First and second motion vector detection section 1 350a the motion vector detection section 2 330, first motion vector calculation section 3 360a. The first motion vector calculation section 3 360a, shake correction processing section 370. The camera shake correction processor 370, is connected to a display image generator 380. The display image generator 380, is connected to the display unit 400. The control portion 390, first motion vector detection section 2 330 and shake correction processing unit 370 is connected to, and controls them.
The image acquisition section 308, interpolation processing section 310 and luminance image generation part 320. In addition to the image acquiring unit 308, is not limited to this 
The interpolation processing section 310, which is acquired by image pickup element 240, interpolation processing is performed. As a result, as shown in fig. 6 the pickup element 240 having a Bayer array of color filters, each of the images obtained by the imaging element 240 pixels, R, G, B signal, having a value either by only two signals 1, 2 of the other kind of condition signal is missing. Therefore, in the interpolation processing section 310, each pixel of an image acquired by interpolation processing is executed, the omission of the interpolated signal values, each pixel of R, G, B signal to generate an image having all of the signal value. In this case, as the interpolation process, for example a bilinear interpolation process is known. In this case, the interpolation processing section 310 and RGB image generated by the image.
The interpolation processing section 310, RGB image is generated, shake correction processor 370, and luminance image generation part 320.
The luminance image generating section 320, RGB image outputted from the interpolation processing section 310, which generates an image brightness. Specifically, all pixels of the RGB image, using a lower eq. (1) by calculating a luminance signal Y, which generates an image brightness.
[drawing]
The luminance image generating section 320, a first brightness image is generated by a motion vector detection section 2 330 and simultaneously outputs, first motion vector detection section 1 350a and outputs a trigger signal. The first motion vector detection section 1 350a, by operating on the basis of the trigger signal, the first motion vector detection section 2 330 and the motion vector at the same timing can be detected. Furthermore, the second motion vector detection section 1 350a is described later in detail.
The first motion vector detection section 2 330 (in a broad sense the 2 motion information detecting section, a first motion information calculating part 2) is, luminance image generation part 320 based on the output from the image brightness, first motion vector 2 (Vec_x2, Vec_y2) is detected (calculated).
In this case, the constitution of the first motion vector detection section 2 330 and operation are described. The first motion vector detection section 2 330, as shown in fig. 16, and local area setting part 331, and motion vector calculation section 332, a memory 333. The control portion 390 and the luminance image generating section 320, which is connected to a local area setting part 331. The local area setting part 331, a motion vector calculation section 332. A frame memory 333 and the bidirectional motion vector calculation section 332. The motion vector calculation section 332, first motion vector calculation section 3 360a.
The local area setting part 331, luminance image generation part 320 with respect to the output from the image brightness, a plurality of local regions shown in fig. 17 is set. In this case, the size of the local area setting, a constant value is set in advance, it is also possible, by external I/F part 500, the user can set an arbitrary value. In this case, the set value is set by a user from outside I/F part 500 is outputted to a control portion 390. Furthermore, controller 390 from the local area setting part 331, the set value is outputted.

The motion vector calculation section 332, local area setting part 331 outputted from the image, and the image held in a frame memory 333 than, a motion vector is calculated. In the frame memory 333, as described later, the frame of this frame 1 of the image acquired before the luminance of the luminance image (or less, past image) is held. Therefore, the motion vector is calculated by a motion vector calculation section 332, between the frame and the motion vector (image motion vector).
The motion vector calculation section 332, local area setting part 331 for all local area set by a user. Furthermore, all of the local area is calculated from the average value of the motion vector, as a first vector 2 (Vec_x2, Vec_y2), first motion vector calculation section 3 360a. Thereafter, the motion vector calculation section 332, a frame memory 333 of the current frame image brightness. The frame memory 333, the output luminance image from a motion vector calculation section 332, as held in the p Therefore, in the frame memory 333, 1 (in the broad sense of the previous frame) frame front luminance of the image is held.
In this case, in the calculation of the motion vector, for example known block mathcing processing. The matching processing block, an arbitrary reference image with respect to the block, the block is high in search position of the target image. The amount of relative slippage between the blocks, corresponding to a motion vector of the block. In this embodiment, the reference image corresponding to the image brightness, the target image in the p
Block mathcing processing technique for searching for a high correlation with the block, as, for example, SAD absolute error. The method of obtaining the position I 'high I, I and as the correlation' a of block I, a reference image in the target image in the block. The position of each block region p∈I and q∈I ' as, Lp, and Lq and a signal value of each pixel, defined by the lower SAD eq. (2).
[drawing]
In this case, the dimensional value of p and q respectively 2, I and I ' and by having the 2-dimensional area, which area is included in the coordinate p p∈I I). Furthermore, the absolute value of the actual value "∥m∥" m and represents the processing.
The operation state acquisition portion 340, the operation angle knob in the operation section 250. In this case, the obtained operation information, the angle in the horizontal direction (the horizontal direction in a broad operating part) of the knob and the knob angle in the vertical direction (the horizontal direction in a broad operating part) of the rotational angle of deg: respectively. In this case, the angle θ hdeg: the angle of rotation of the knob in the horizontal direction, vertical direction angle θ vdeg: and the angle of rotation of the knob. Furthermore, when the knob is not operated angle (angle when the knob is in the initial position) to the "0deg :" and is, in a clockwise direction to the angle of the knob, and defining the positive direction.
The operation state acquisition portion 340, the rotation angle θh, θvdeg: a first motion vector detection section 1 350a.
The first motion vector detection section 1 350a (broad at the 1 motion information detecting section, a first motion information calculation section 1) the, luminance image generation part 
The first motion vector detection section 1 350a, as shown in fig. 18, and a change amount calculating section 351, and a rotation angle memory 352, including a motion vector calculation portion 353a. The operation state acquisition portion 340, change amount calculating section 351. The change amount calculating section 351, and bidirectional rotation angle memory 352. Furthermore, the change amount calculating section 351, a motion vector calculation portion 353a is connected. The motion vector calculation portion 353a, first motion vector calculation section 3 360a.
The change amount calculating section 351, the operation state acquisition portion 340 is outputted from the rotational angle θh, θvdeg: and, rotation angle memory 352 θh_mem held in rotational angle, θv_mem deg: more, by using the amount of change in rotation angle under θh_dif eq. (3), θv_dif deg: is calculated.
[drawing]
In this case, at the rotating angle memory 352, as described later, when the front of the frame 1 (when the trigger signal is output in the previous) in rotation angle is maintained. Therefore, the upper eq. (3), corresponding to the amount of change in rotation angle between frames.
The change amount calculating section 351, the calculated angle of rotation on eq. (3) θh_dif amt., θv_dif deg: to, a motion vector calculation portion 353a. Thereafter, the change amount calculating section 351, rotation angle θh, θvdeg: is output from the operation state acquisition portion 340, the output rotating angle memory 352. Therefore, the rotating angle memory 352, the frame 1 is held at a point of time before the rotational angle.
The motion vector calculation portion 353a, the amount of change in rotation angle θh_dif, θv_dif deg: based on, first motion vector 1 (Vec_x1, Vec_y1) is calculated. In this embodiment, the first motion vector 1 (Vec_x1, Vec_y1), indicating the direction of movement of the tip end of the insertion part 200. Specifically, the tip of the insertion part 200 is moving in the direction of the axis xy when each, "0" and the value of the motion vector, reverse is not moved to the "1" and the case.
For example, the amount of change in rotation angle in the case of "θh_dif=θv_dif=0" (angle when the knob is not operated) the, front end of the insertion part 200 can determine and does not move, the first motion vector 1 (Vec_x1, Vec_y1), and (1, 1). On the other hand, the amount of change in rotation angle in the case of "θh_dif≠0, θv_dif=0" (horizontal angle knob is operated) the, front end of the insertion part 200 in the horizontal direction (x-axis direction) can be determined and for moving, the first motion vector 1 (Vec_x1, Vec_y1), and (0, 1). Similarly to the case of the other and consider, first motion vector 1 (Vec_x1, Vec_y1) and as shown bThe amount of change in rotation angle of the first motion vector 1 (Vec_x1, Vec_y1)Θh_dif=0, θv_dif=0 : (1, 1)Θh_dif≠0, θv_dif=0 : (0, 1)
The first motion vector calculation section 3 360a, as shown in fig. 19, a motion vector integrating part 361a and including a motion vector storage section 362. First and second motion vector detection section 1 350a motion vector detection section 2 330 and the control portion 390, which is connected to the motion vector integration portion 361a. A motion vector integrating part 361a and motion vector storage section 362 is connected to the bidirectional. The motion vector integrating part 361a, shake correction processing section 370.
The motion vector integrating part 361a, 1 motion vector (Vec_x1, Vec_y1) first, second motion vector 2 (Vec_x2, Vec_y2), a motion vector storage section 362 and held by using a motion vector (Vec_x_mem, Vec_y_mem), first motion vector 3 (Vec_x3, Vec_y3) is calculated. In this case, the motion vector storage portion 362, as described later, a front frame 1 at a point 3 (the previous frame) of the first motion vector is held.
3 motion vector (Vec_x3, Vec_y3) of the first calculation under the eq. (4) is used.
[drawing]
Furthermore, Cx, Cy on eq. (4) shows the damping coefficient, and has an actual numerical value is smaller than 1. The damping coefficient Cx, Cy effect as is described later.
The motion vector integrating part 361a, first motion vector 3 (Vec_x3, Vec_y3) outputs a correction processing section 370. Furthermore, the motion vector integrating part 361a, first motion vector 3 (Vec_x3, Vec_y3) outputs a motion vector storage section 362. Therefore, in the motion vector storage section 362, before first motion vector 3 is held in the frame 1. Furthermore, a motion vector storage section 362 is held at the initial value of the motion vector (0, 0) and the l
By this processing, the present frame initial frame from an integrated value of the motion vector, as a first vector 3 (Vec_x3, Vec_y3) is calculated. Furthermore, in this case, the frame and the initial, shake correction processing is started immediately after the acquired by the image pickup element 240.
In this embodiment, the angle knob is operated, first the value of 1 "0" and the motion vector. Therefore, angle knob is operated during a period in which the detected first motion vector (the vector movement) is 2, 3 are not integrated as a first motion vector. Specifically, for example, the angle in the horizontal direction when the knob is operated, second motion vector of the x-axis component (Vec_x1) 1 is "0", therefore, x-axis direction is not integrated frame motion vector (Vec_x2). Therefore, in the first motion vector 3, which movement is caused by operation of the knob angle is not included, or hand brake, such as a living subject, the only movement due to the effect of pulsation.

Shake correction processing section (image extraction part) 370 is, first motion vector calculation section 3 360a is output from the first motion vector 3 (Vec_x3, Vec_y3) based on, interpolation processing section 310 RGB image output from the image, the display image generating portion 380. Therefore, the shake correction processing is realized. In this case, R 'G' B ' and a picture image. Extraction of the image, specifically the lower eq. (5), (6) defined by the size of the image, and the coordinates of the point information is used.
First of all, R 'G' B 'of the size (imx' , imy '), RGB image and a size of and (imx, imy), defined by a lower eq. (5).
[drawing]
In on eq. (5), space_x, the space_y, natural number. Space_x, space_y the, predetermined fixed value) can be determined, by external I/F part 500, the user can set an arbitrary value.
Also, R 'G' B ' is extracted at the time of the starting point coordinates (st_x, st_y), obtained by lower eq. (6).
[drawing]
As shown on eq. (6), a first motion vector 3 (Vec_x3, Vec_y3), space_x, smaller than space_y, first motion vector 3 (Vec_x3, Vec_y3) based on, R 'G' B ' when extracting the image point of the coordinate (st_x, st_y) is controlled, shake correction processing is to function effectively. However, where the first motion vector 3 (Vec_x3, Vec_y3), space_x, larger than space_y, R 'G' B ' when extracting the image point of the coordinate (st_x, st_y) is a fixed value and, therefore, does not function shake correction processing.
On the other hand, the second motion vector 3 (Vec_x3, Vec_y3), as shown on eq. (4), the initial flame from the integrated value of the motion vector of the present frame. Therefore, the direction of movement, for example, in a certain direction occurs only if it has such a characteristic, with a lapse of time and a second value of 3 the motion vector (Vec_x3, Vec_y3) is increased, space_x, assumed to be over space_y. In this case, as described above, by correcting processing functions.
Therefore, in this embodiment, as shown in on eq. (4), at a point of time before the frame 1 second to 3 motion vector (Vec_x_mem, Vec_y_mem), damping coefficient Cx, Cy. In this case, the subtraction coefficient Cx, Cy is, real number smaller than 1. Therefore, the first motion vector 3 (Vec_x3, Vec_y3), so as to decrease gradually with the lapse of time, second space_x of 3 the motion vector (Vec_x3, Vec_y3), becomes larger than space_y can be suppressed.
The display image generator 380, extracting the image outputted from correcting section 370, white balance, a color conversion, gradation conversion, the existing electronic zoom processing, display image is generated. Furthermore, the display image generator 380, a display image generated by the display unit 400.
By this processing, the image blur correction is applied, so that the imaging field is fixed, it is possible to solve the problem. Specifically, for example, in the vertical direction by operating the 
Furthermore, in this embodiment, the vertical direction and the horizontal direction as mentioned above by considering the operation of the knob angle shake correction processing is shown, the present invention is not limited to this. As the other methods, for example, in the vertical direction and the horizontal direction of any angle knob when in operation, as the correction processing is OFF and a brake.
In this case, any angle when the knob has been operated, shake correction processing unit 370 is, interpolation processing section 310 RGB image as it is outputted from output display image generator 380. The operation state acquisition portion 340, any angle when the knob has been operated, angle knob is operated to indicate that the trigger signal and outputs the deviation correction processing section 370. The method of using an even more, capable of solving a problem imaging field is fixed.
As described above, the image processing device 300 of this embodiment, as shown in fig. 5, and the image acquisition section 308, and the first information detecting section 1 350a, and second motion information detecting section 2 330, shake correction processing section 370. Also in this embodiment of the device, and an image processing device 300, the imaging section 228 to move (insertion part 200) of the imaging field including an operation part 250.
The image acquisition section 308, the imaging field capable of changing the image pickup part 228 (insertion part 200) through a, plurality of image obtained in a time series. For example, a plurality of frame image obtained in a time series.
The first motion information detecting section 1 350a, moving the pickup section 228 of the imaging field motion information in accordance with the operation of the imaging field, 1 is detected as the first motion information. When speaking style to another, due to the change of the movement of the pickup section 228 1 motion information indicating the imaging field. In concrete terms, such as, for example, described in the above-mentioned eq. (3) by processing, first motion information (1 second motion vector) 1.
The first motion information detecting section 2 330, a plurality of time-series data acquired based on the image (a plurality of frame image), image information (the inter-frame motion information) movement between first detects motion information 2. For example, the first movement of the entire picture 2 shows the motion is detected. In concrete terms, such as, for example, described in the above-mentioned eq. (2) by processing, first motion information (the second motion vector 2) 2.
Furthermore, the correcting section 370, first and second motion information 2 1 a shake correction processing according to image information (image). That is, the first 1 and second 2 motion elastography motion information a shake correction processing, the image obtained by the image pickup section 228. More specifically, the above-mentioned example eq. (5), (6) as shown in the image extraction processes, shake correction processing is realized.
In this way, and the imaging field is moved when the operation is performed, and the operation is detected by the malfunction, the imaging field is fixed to suppress the occurrence of an event. 
In this case, the imaging field (visual observation), imaging part 228 (insertion) to view the object in which the visual field range (viewing area), and observation of the object in the field range. Furthermore, the imaging field can be changed and, in fig. 9, in the horizontal direction (x-axis direction) or the direction H in the vertical direction (y-axis direction) or the direction V, to change the direction of the imaging field. This change of the imaging field, such change is performed by the user. Specifically, for example, to move through an operating part 250 is performed by operating the imaging field. Furthermore, the acquired image in time sequence and, for example, a plurality of frames of the picture (image).
The operation of the moving section 228 and the imaging field, such as, for example, as shown in fig. 8 is realized by an angle knob is performed through the operation of an operation section 250. This operation is, of a human user that can be in operation, automatic operation is performed by a robot or the like for medical use (operation executed by a predetermined algorithm). Furthermore, in accordance with the operation for moving the imaging field motion information of the imaging field and, moving the imaging field operation (the imaging field change is performed), and movement occurring due to, for example, H or V direction or direction of fig. 9 in the direction of movement of the combined information indicating the imaging field.
The movement between the image information, for example a plurality of acquired in time series (frame) information representing the movement of the object or the like between which, in the example in fig. 12 is represented by Q1 motion information or the l
The first and second motion information 2 1 a shake correction processing according to the movement, the first 1 and second 2 motion information or first and second motion information itself motion information 2 1 motion information obtained by the information (for example, 3 motion information) correction processing carried out on the basis of the deviation.
The first motion information 1, 2 the first motion information, respectively, a first motion vector 1, for example, as a first vector 2, is not limited to the same. For example, a motion vector 1, 2 and the second motion vector arithmetic processing or mathematically equivalent information can also be used effectively. The first motion vector 1, 2 the first motion vector, a vector direction of least motion may have information.
Also in this embodiment, the first motion information calculation section 3 360a, first and second motion information based on the information on the movement 1 2, 3 the first motion information is obtained. Furthermore, the correcting section 370, based on the information obtained in this movement 3, shake correction processing is performed. For example, an electronic type described in figs. 10-15 such as shake correction processing is performed.
In other words, the correcting process is, usually, movement between the image 2 based on the information only motion information. At this point, in this embodiment, not only the first motion information 2, the imaging field is moved in response to movement of the imaging field 1 motion information is the information obtained by reflecting a shake correction processing is performed. Specifically, such as described in fig. 2, the second motion information calculation section 3 360a, motion from the first motion information 2 1 excluding the information corresponding to 
In this way, the motion to the second motion information 2 1 3 elastography using a second motion, shake correction processing can be performed. Therefore, the first motion information 3, between a normal image motion information (the inter-frame motion vector) regarded as in, for example, a regular such as shake correction processing algorithm of the electronic type, so that the shake correction processing is performed, to simplify the processing.
In this case, the first 2 1 motion information from the first motion information corresponding to the first component 3 excluding the motion information obtained as information, in the example of the configuration of fig. 5 1, figs. 3 (A), 3 (B) by a technique described in 1 second.
Specifically, the calculating section 3 motion information 360a, moving the imaging field operation is performed and an operation state (operation period) non-operation state, the operation is not carried out (non-operating period), a non-operation state, a first motion information acquired when the 2 (non-operating period of the first motion information acquired by 2) based on, first motion information 3 is obtained. In other words, when the operation state of the first motion information acquired 2, in accordance with the operation for moving the imaging field motion information (1 second motion information) and the corresponding to, for example, in the case of non-operation state, a first motion information acquired using only 2, 3 is calculated first motion information. It is, hence, the amount of change in rotation angle by the angle knob, for example in the case of θh_dif=θv_dif=0, and the non-operated state, the second movement first motion vector 1 1, (Vec_x1, Vec_y1) = (1, 1) can be realized by setting.
In this way, whether the operating state, it is judged whether the non-operation state, in a non-operation state of the first 2 and second 3 motion information only by motion information regarding, shake correction processing can be realized. Therefore, it is possible to further simplify the processing, for example, shake correction processing with a low processing load can be realized.
More specifically, the first motion information calculation section 3 360a, movement of the first operating state when the integral processing is not performed on information 2, 2 at the time of non-operation state of the first motion information in the integration processing is performed, the first movement 3. More specifically, the above-mentioned eq. (4) where, in a non-operation state when, (Vec_x1, Vec_y1) = (1, 1) so that, for a second integration processing is performed by the motion information 2, 3 motion information (Vec_x3, Vec_y3) first is obtained.
In this way, simply by controlling the integration process, at the time of non-operation state, a first motion information acquired based on 2, 3 a first motion information can be obtained, processing can be simplified.
The first motion information calculating section 3 360a, as shown in fig. 19, integration processing is performed and the integrated portion 361a (motion vector integrating part), as a result of the processing of a storage section 362 (motion vector storage section). Then the integrated portion 361a, is stored in the storage section 362 of previous integration result and (for 
In this way, the first motion information calculated by integrating processing of 3, can be executed in a first motion information calculation section 3 360a of simple configuration.
Furthermore, in this case, the integration portion 361a of fig. 19, until the last integration result (a result of integration of frame 1, for example) and, as a result of previous integration of the attenuation coefficient and, 2 of this second motion information (a result of integration of the current frame) and based on, the integrating operation of this integration result is obtained. Furthermore, the correcting section 370, is represented by a first magnitude of movement 3 motion information is greater than a given threshold value and when it is judged, shake correction processing is turned o
Specifically, as shown in the above-mentioned eq. (4), the damping coefficient Cx, Cy (Cx [1, Cy [1) is set, the attenuation coefficient Cx, Cy to, for example, stored in the storage section 362 motion vector (Vec_x_mem, Vec_y_mem) by multiplying, for damping the previous result of integration of the integrating processing.
By using such a damping coefficient, first motion information 3 so as to slowly decreased with the lapse of time, represented by a first magnitude of 3 motion information given movement is larger than the threshold value (space_x, space_y) can be suppressed.
Furthermore, as explained in the above-mentioned eq. (6), is represented by a first magnitude of movement 3 motion information with a given threshold value (space_x, space_y) and larger than, shake correction processing is turned o In other words, in eq. (6), R 'G' B ' when extracting the image point of the coordinate (st_x, st_y) is a fixed value, shake correction processing is not executed.
In this way, the direction of movement, for example, a certain direction only when it has such a characteristic, shake correction processing function can be turned o For example, a scope of the doctor is later removed · inserted in a case, the direction of movement, a certain amount of generated only in the direction, in such a case can shake correction processing is turned o
The first motion information detecting section 1 350a, 1 second operating state based on the information on whether the movement is detected. For example, in the above-mentioned eq. (3), θh_dif, both in the case of 0 θv_dif, non-operation state (non-operating period) is determined and that, in either of which is not 0, and that determines the operation state (operation period). In this way, only by first determining the motion information 1, operation state or non-operating condition can be discriminated whether, processing can be simplified.
For example, moving the pickup section 228 of the imaging field operation, the operation is performed by using the operation section 250. In this case, the first motion information detecting section 1 350a, based on the operation information of the operation part 250, whether the operating state is detected. In other words, the operation state acquisition portion 340 of fig. 5, obtains the operation information from the operation part 250, the first motion information 
In the case of the example, the operating part 250, in the example shown in fig. 8 ccd46 angle knob 10. The first motion information detecting section 1 350a, angle of rotation of the knob when the angle which varies with time, and the detected operating state. Specifically, the amount of change in rotation angle θh_dif, 0 θv_dif either of the case, and an operation state. On the other hand, θh_dif, both in the case of θv_dif 0, and a non-operated state.
The first motion information detecting section 2 330, as a first vector motion information 2 2. The first motion information calculation section 3 360a, among the first motion vector 2, in a direction orthogonal to the moving direction of the imaging field and a motion vector of a, 3 3 a first motion vector is found as a second motion information.
Specifically, as described above, θh_dif=0, in the case of θv_dif=0, first motion vector 1 (Vec_x1, Vec_y1) (1, 1) and by a, θh_dif≠0, in the case of θv_dif=0, (Vec_x1, Vec_y1) and (0, 1) to such a processing is performed. Furthermore, a first determined in this way in 1 the motion vector (Vec_x1, Vec_y1), as in the above-mentioned eq. (4) 3 motion vector (Vec_x3, Vec_y3) is determined. In this way, the first motion vector of 2, and a direction orthogonal to the moving direction of the motion vector of the imaging field, as a first vector 3 can be obtained.
Further in fig. 5, the pickup section 228, a subject of the person or the like provided at a tip end of the insertion part 200. In this case, the operation of moving the imaging field pickup section 228, the tip end of the insertion section 200 and the tip of the curved member is curved directing in a given direction. That is, in a direction directing (doctor, etc., as desired) of a given end of a curved member scope of an insertion part 200.
Specifically, the operation to move the pickup section 228 of the imaging field, the curvature of the curved member by using a control operation performed by the operation part 250. In case of an endoscope, the operating part 250, as shown in fig. 8, the curvature of the curved member in which a control angle knob.
That is, the insertion part 200, the majority of the soft part and a flexible portion, and the tip part, illumination is provided in relation to the observation window or window or rigid part. Between the hard part and a flexible part, the angle part is provided, with an angle (angle) of the knob, by curving an angle part, the rigid part of the insertion part 200 in a desired direction. Furthermore, the operation for moving the imaging field, this operation is not limited to, an image processing device of this embodiment is applied according to the device, which can be implemented in a variety of deformation.
Furthermore, the imaging field moves the operating section 250 is used when the operation performed, the first motion information detecting section 1 350a, based on the operation information of the operation part 250, moving the field of view imaging part 1 a first motion information is obtained.
In case of an angle knob, rotation angle θh as operation information, an operation state acquisition portion 340 θv. Furthermore, as described above, the rotation angle θh, θv from, the 
The first motion information detecting section 1 350a, based on the operation information of the operation part 250, the moving direction of the image pickup section 228 of the imaging field. In the example of fig. 9 or V direction H direction of movement direction is detected. In this way, the first motion vector 1 1 in the second direction of motion information can be detected.
Specifically, the operation section 250, a field of view of the imaging part for moving in a horizontal direction H of fig. 9 including an operation section to the horizontal direction. In case of an angle knob, the operation part in the horizontal direction, the horizontal direction shown in fig. 8 for angle knob (RL angle knob). In this case, the first motion information detecting section 1 350a, based on the information on the operation of an operation section in the horizontal direction, the horizontal direction of the image pickup section 228 by detecting movement of the imaging field. In the example of fig. 9 H in the horizontal direction of the motion of the imaging field.
The operation part 250, a field of view of the imaging part for moving in the vertical direction V of fig. 9 including an operation section to the vertical direction. In case of an angle knob, the operating part in the vertical direction, the vertical direction as shown in fig. 8 for angle knob (UD angle knob). In this case, the first motion information detecting section 1 350a, based on the information on the operation of an operation section in the vertical direction, the vertical direction of the image pickup section 228 by detecting movement of the imaging field. For example, in the vertical direction V of fig. 9 to detect movement of the imaging field.
In this way, by using a doctor or angle knob or the like, in the vertical direction or the horizontal direction to change the imaging field in which, due to the change of the operation field of imaging and image blur is assumed to be the situation that the imaging field is fixed can be suppressed.
3. A second configuration example 2In fig. 20, and image processing device of this embodiment including the endoscope 2 (endoscope system) showing a constitution example of a second.
The constitution of the first embodiment of fig. 20 of the endoscope 2, figs. 4 (A), 4 (B) 2 of the first constitution example method, and the light source section 100, and the insertion part 200, and an image processing device 300, and a display part 400, including external I/F part 500. Furthermore, the constitution of the embodiment 2 of an image processing device 300, and the image acquisition section 308, and a second motion vector detection section 2 330, and the operation state acquisition portion 340, and the second motion vector detection section 1 350b, and second motion vector calculation section 3 360b, and shake correction processor 370, and display image generator 380, control portion 390. The image acquisition section 308, and the interpolation processing section 310, for example, luminance image generation part 320. In addition to the endoscope device of the embodiment, the image processor is not limited to the configuration of fig. 20, or by omitting a part of these components, such as the addition of other components which can be implemented in a variety of deformation. The light source section 100, 
The insertion part 200, and lightguide 210, and an illumination lens 220, and the imaging section 228, and an operation part 250, and lens control part 260, which includes a memory 270. For example, the condenser lens 230 and an imaging section 228 by a pickup element 240. And the condenser lens 230, and lens control part 260, except the memory 270, similar to the first embodiment of the configuration of fig. 5 1 and therefore, a detailed explanation is omitted. Incidentally, in the explanation below, the scope is simply inserted part 200 both notation (scope).
The lens control part 260, is connected to the condenser lens 230. Furthermore, the memory 270, is connected to the control portion 390.
In the memory 270, each scope is held by a unique identification number. Therefore, controller 390 is referred to by the identification number of the memory 270, connected to identify the type of scope.
Furthermore, in this embodiment, the condenser lens 230, f d and zoom focusing position and that position can be controlled. In this case, the focal position d and, in the case of focusing and the distance between the condenser lens 230 and represents an object. Furthermore, the zoom position f and, the condenser lens 230 and the optical center and represents the distance of the pickup element 240.
The focusing position d, and a control example (dmax]dmin) dmin-dmax [mm] of the range. In general, when the focal position d is small, the subject, can more closely, magnified observation is possible. The zoom position f, for example in the range of fmin-fmax [mm] and control. In general, the angle of view when the zoom position f is narrowed, magnified observation is possible. Therefore, in this embodiment, when the zoom focusing position f d "dmax" position and a "fmin", ordinary observation state (non-magnified observation state) and defined. On the other hand, d and f is the focal position of a zoom position except when the value, and defines the state in which the magnified observation. In this case, the condenser lens 230 of the focal position f d and zoom position, lens control unit 260 (focusing position control section, a zoom position control section) is controlled (changed).
Furthermore, the focal position d, f the zoom position value of, for example, from an external I/F part 500 and set. In this case, first focal position set by a user is d, f is a zoom position, is outputted to the control part 390. Furthermore, controller 390 is, a focusing position d, f a zoom position output lens control part 260, which lens control part 260, the focusing position of the light collecting lens 230 d, f a zoom position is changed. Furthermore, the control portion 390, focusing position d, f a zoom position, and outputs a second motion vector detection section 1 350b also described later.
The control portion 390, and second motion vector detection section 1 350b, and second motion vector detection section 2 330, and shake correction processor 370, lens control section 260. The first motion vector detection section 1 350b, and second processing other than the motion vector 
In this case, the angle and the angle of rotation of the knob (operation part 250), an explanation on the direction of change of the imaging field. In this embodiment, a right angle horizontal direction when the knob is rotated around, the imaging field is "Ha" of fig. 21 and to change direction, on the contrary, when rotating around the left, fig. 21 of the imaging field is "Hb" and change direction. Furthermore, in the same way with respect to the vertical direction angle knob, the knob is rotated clockwise in an angle when, the imaging field is "Va" of fig. 21 and to change the direction, angle knob when rotated around to the left, in the direction of "Vb" of the imaging field varying in fig. 21 and defined.
Furthermore, in this embodiment, the angle θ deg: knob for example horizontal direction when rotated, even if the tip of the angle θ deg: scope only and changes.
The first motion vector detection section 1 350b (1 second motion information detecting section) is, as shown in fig. 22, and a change amount calculating section 351, and a rotation angle memory 352, including a motion vector calculation portion 353b. The control portion 390, a motion vector calculation portion 353b are connected. The motion vector calculation portion 353b, first motion vector calculation section 3 360b is connected. The operation state acquisition portion 340 is connected to the change amount calculating section 351. And a change amount calculating section 351, the rotational angle memory 352, similar to the configuration of the first embodiment 1 and therefore, the explanation is omitted.
The motion vector calculation portion 353b, change amount calculating section 351 θh_dif outputted from the amount of change in rotation angle, θv_dif deg :, outputted from the control portion 390 and d [mm] focusing position, f [mm] based on position, a first motion vector 1 (Vec_x1, Vec_y1) is determined. In this embodiment the first motion vector 1 (Vec_x1, Vec_y1), a motion vector angle due to the operation of the knob.
In this case, the amount of change in rotation angle θh_dif, θv_dif deg: and, the explanation as to the relation between the motion vector on the image. In this case, for the purpose of explanation, only the horizontal angle knob when (θv_dif=0) is considered.
Now, in certain time t-1, and the tip end of the insertion part 200 is subject, in relation to the position shown in fig. 23 is assumed. In this case, as shown in fig. 25 by the image pickup element 240 and assuming that is acquired. Furthermore, in fig. 23, "S" of the scope when changing the angles of the corresponding fulcrum. Furthermore, "L" of the fulcrum and the distance between the tip end of the insertion part 200 has, at the focal position "d".
In this case, in the next time t, the knob is left around the horizontal angle only when θh_dif is considered. In this case, even if the angle of the tip of the insertion portion 200 as shown in fig. 24, only θh_dif changes. In this case, in the pickup element 240, as shown in fig. 26 image is acquired. The "dx_img" of fig. 26, due to the operation of the knob angle equivalent to the motion vector.
The motion vector angle due to the operation of the knob in the "dx_img", corresponding to "dx" shown in fig. 24. Therefore, the motion vector angle due to the operation of the knob in the "dx_img", can be calculated using a lower eq. (7).

Incidentally, the "dx" shown in fig. 24, the distance (for example [mm]) in real space in which, fig. 26 shown in the "dx_img", on the image pixels: distance. Therefore, due to the operation of the motion vector angle knob "dx_img" in order to calculate, on eq. (7) shows a conversion coefficient "Cod[pixels/mm]" and is necessary.
In this case, the conversion coefficient of the "Cod", d [mm] focusing position, f [mm] zoom position, and imaging element determined by the pixel pitch P [mm/pixels]. Specifically, the "Cod" the conversion coefficient, is calculated using a lower eq. (8).
[drawing]
With the above arrangement, the first motion vector 1 (Vec_x1, Vec_y1), can be calculated by using the lower eq. (9). The motion vector calculation portion 353b, lower eq. (9) using the first motion vector 1 (Vec_x1, Vec_y1) is calculated, and outputs a second motion vector calculation section 3 360b.
[drawing]
In on eq. (8) and (9), the value of "L, P", connected by the scope is different, the control portion 390, is held in the memory 270 by referring to an identification number, connected for identifying the type of scope, the value of "L, P".
The first motion vector calculation section 3 360b, 1 motion vector (Vec_x1, Vec_y1) first, and second based on 2 motion vector (Vec_x2, Vec_y2), by a method described later, the first motion vector 3 (Vec_x3, Vec_y3) is calculated.
The first motion vector calculation section 3 360b (3 first motion information calculation section) is, as shown in fig. 27, and a motion vector subtraction section 363, and a motion vector determination section 364, and the average motion vector calculation section 365, and the motion vector integrating part 361b, including a motion vector storage section 362. First and second motion vector detection section 1 350b the motion vector detection section 2 330, a motion vector subtraction section 363. The motion vector subtraction section 363, which is connected to the motion vector determination section 364. The motion vector determination section 364, average motion vector calculation section 365 and motion vector integrating part 361b is connected. The average motion vector calculation section 365, a motion vector integrating part 361b is connected. A motion vector integrating part 361b motion vector storage section 362 and is connected to the bidirectional. The motion vector integrating part 361b, shake correction processing section 370.
The motion vector subtraction section 363, second motion vector 2 (Vec_x2, Vec_y2) 1 motion vector (Vec_x1, Vec_y1) than a second subtraction processing is performed. In this case, the subtraction processing motion vector notation and differential motion vector (Vec_sub_x, Vec_sub_y).
The differential motion vector (Vec_sub_x, Vec_sub_y), is calculated using a lower eq. (10).
[drawing]
The motion vector subtraction section 363, on eq. (10) calculates a differential motion vector (Vec_sub_x, Vec_sub_y), and outputs the motion vector determination section 364.

Therefore, based on this differential motion vector when shake correction processing is performed, by removal of the scope · inserted though it is desired to change the imaging field, shake correction processing by causing a problem that the field of view is fixed. Therefore, in this embodiment, in order to improve the above problem, a technique, caused by the insertion of a scope · pulling motion vector is excluded.
The motion vector determination section 364, to differential motion vector (Vec_sub_x, Vec_sub_y), using a threshold value (th_x, th_y) determination processing is performed. As the specific determination process, e.g. lower eq. (11) is used.
[drawing]
The motion vector determination section 364, on eq. (11) after the determination processing by a differential motion vector (Vec_sub_x, Vec_sub_y), average motion vector calculation section 365, and outputs the motion vector integrating part 361b.
The average motion vector calculation section 365, is output from the motion vector determination section 364, a differential motion vector (Vec_sub_x, Vec_sub_y) than the average motion vector (Vec_ave_x, Vec_ave_y) is calculated.
Furthermore, in this case, the current frame (time t) motion vector is detected from the difference (Vec_sub_xt, Vec_sub_yt), before the current frame of the frame n differential motion vector is detected (Vec_sub_xt-n, n-Vec_sub_yt) and notation.
At this time, the average motion vector (Vec_ave_x, Vec_ave_y), for example, can be calculated using a lower eq. (12).
[drawing]
However, in the upper eq. (12), the averaging processing M corresponding to the number of frames to be used. For example, as the value of M, M=10 a Furthermore, the Fnum, (in the initial frame, Fnum=1 and a) represents the number of frames and shake correction is obtained from the start.
The motion vector integrating part 361b, motion vector determination section 364 is output from differential motion vector (Vec_sub_x, Vec_sub_y), outputted from the average motion vector calculation section 365 average motion vector (Vec_ave_x, Vec_ave_y), a motion vector storage section 362 and held by using a motion vector (Vec_x_mem, Vec_y_mem), first motion vector 3 (Vec_x3, Vec_y3) is calculated. In this case, the motion vector storage portion 362, as described later, at a point before the first motion vector 3 of the frame 1.
3 motion vector (Vec_x3, Vec_y3) of first calculates the, lower eq. (13) is used.
[drawing]

By this processing, the present frame initial frame from an integrated value of the motion vector, as a first vector 3 (Vec_x3, Vec_y3) is calculated.
As shown above, in this embodiment, by using a motion vector eq. (10) between the frame (2 first motion vector) from, a motion vector angle due to the operation of the knob (1 second motion vector) is subtracted, and calculates a second motion vector 3. Therefore, when the operating angle knob imaging field is fixed, it is possible to solve the problem. Furthermore, eq. (11)-(13) by using a technique in which, due to the insertion of the scope · pulling motion vector can be excluded.
In this case, eq. (11)-(13) for the purpose of explanation. In general, in the case of an insertion and removal of the scope · doctor, large fluctuation of the imaging field. Therefore, the scope of · removal when inserted, since the motion vector between the frame, in a motion vector difference calculated eq. (10) becomes larger. Therefore, as shown in a eq. (11), a differential motion vector detection threshold value (th_x, th_y) larger than, a differential motion vector is forcibly set to zero, the correction is not applied to shake.
Furthermore, the insertion of the doctor is scope · when unplugged, the same operation is continued for a certain period. Therefore, this period is detected during the differential motion vector magnitude and direction, over a plurality of frames, is gently changed.
On the other hand, due to the pulsation of the living or shake the motion vector, and frequent changes in direction and magnitude. Therefore, in this embodiment, as shown in a eq. (12), which is detected from a plurality of frame by taking an average of differential motion vectors, biological or shake caused by pulsation of the motion vector component can be excluded. Therefore, the motion vector is calculated by averaging eq. (12), caused by the insertion of a scope and a motion vector · removal.
Therefore, as shown in a eq. (13), than the differential motion vector (Vec_sub_x, Vec_sub_y), average motion vector (Vec_ave_x, Vec_ave_y) by subtracting, biological or sphygmoscope caused by a camera shake of the vector can be calculated.
By this processing, the image blur correction is applied, so that the imaging field is fixed, it is possible to solve the problem. Specifically, frame motion vector, angle knob operation, due to the removal and insertion of the scope · is calculated by subtracting the motion vector by using a motion vector ~~~ shake correction processing is performed, the imaging field is fixed.
Furthermore, in this embodiment, the vertical direction and the horizontal direction as mentioned above by considering the operation of the knob angle shake correction processing is shown, the present invention is not limited to this. In general, shake or subject to the influence of the pulsation of the image blurring, appears remarkably in the magnified observation. Therefore, as 
In this case, the focal position is set by a user, and "dmax" d, f "fmin" zoom position and which in the case of (equivalent to the normal observation), shake correction processing unit 370 is, interpolation processing section 310 RGB image as it is outputted from output display image generator 380. In this case, the control portion 390, focusing position is set by a user, and d "dmax", and in the case of a zoom position "fmin" f, to shake correction processor 370, shake correction processing is not performed when the trigger signal is output to indicate.
As described above, in the first embodiment, shown in fig. 20 2 even in a constitution example, image acquisition section 308 is, acquiring a plurality of images in time series, 1 motion information detecting section 350b is first, to move the imaging field imaging field in accordance with the operation of the motion, the motion information is detected as the first 1, second 2 motion information detecting section 330 is, movement between the image 2 detects motion information is the information. The camera shake correction processing unit 370 is, first and second motion information 2 1 a shake correction processing is performed in response to motion information.
3 motion information calculating unit 360b of the first, second and third motion information based on the motion information 2 1, 3 a first motion information is obtained. Specifically, a first component of motion from the movement information 2 1 excluding the information to the information, obtained as the first motion information 3, the correcting section 370, 3 a first determined in this way motion shake correction processing is performed on the basis of information.
In the example of the configuration of fig. 20 1, unlike the configuration of fig. 5 and 1 of the first embodiment, the first motion information calculation section 3 360b, figs. 4 (A), 4 (B) as described in, 1 and 2, a first motion information of the first difference information motion information to, first motion information obtained as 3. An example of the above-mentioned operation is performed eq. (10), a first motion information 3 is obtained.
In this way, the constitution of the first embodiment compared to 1, with higher performance to be achieved. In example 1 of the first embodiment, the angle of the angle in the horizontal direction with the knob when the operation is performed, the movement between the image 2 based on the information in a horizontal direction of motion shake correction processing is cancelled. The angle in the vertical direction when operation is carried out. That is, in the example of the configuration of fig. 5 1, 2 in comparison with the constitution of the first embodiment, or process capable of reducing a processing load of an advantage in that, when a first operating state information acquired based on 2 motion that shake correction processing is not performed.
Contrary to this, according to an example 2 of the configuration of fig. 20, in a vertical direction or a horizontal direction even when the operation angle is executed, in parallel with the same, second shake correction processing is performed based on the motion information 2. For example, the angle in the horizontal direction when the operation is performed, the first motion information from 2, 1 in the horizontal direction corresponding to the movement of the second component of motion information is information which is excluded, 3 is calculated as a first 
The first motion information detecting section 1 350b, first motion vector 1 1 motion is detected as the first, the second motion information detecting section 2 330, first motion vector 2 2 motion is detected as the first, the second motion information calculation section 3 360b, first motion information obtained as a first motion vector 3 3. Furthermore, the correcting section 370, a motion vector 3 based on the second correcting process is performed.
In this way, the first motion vector 3 by operation of the motion vector is calculated, based on the obtained first motion vector 3, using a general shake correction processing is performed, the processing can be simplified.
Specifically, the calculating section 3 motion information 360b, first and second motion vector 1 2 a differential motion vector representing the difference is determined, on the basis of this differential motion vector 3. As shown in the above-mentioned eq. (10), for example, a differential motion vector (Vec_sub_x, Vec_sub_y) is determined, using the differential motion vector 3 motion vector (Vec_x3, Vec_y3) is calculated.
In this way, a simple arithmetic processing using a vector 3 first motion vector is obtained.
The first motion information calculating section 3 360b, differential motion vector is larger than a given threshold value and when it is judged, the magnitude of the differential motion vector is set to 0. For example, as shown in the above-mentioned eq. (11), a differential motion vector (Vec_sub_x, Vec_sub_y) threshold value (th_x, th_y) larger than, forcibly set to zero so that the shake correction processing is not performed.
In this way, the insertion of the doctor is scope · when pulled, shake correction processing is forcibly turned o
The first motion information calculating section 3 360b, after averaging differential motion vector average motion vector is found, and the differential motion vectors based on a difference between the average motion vector, first motion vector 3 can be obtained. For example, the average motion vector (Vec_ave_x, Vec_ave_y) is obtained, as shown in the above mentioned differential motion vector eq. (13) of the difference and the mean, calculating a first motion vector 3. In this way, for example, biological or sphygmoscope shake caused by only the motion vector, as a first vector 3 can be obtained.
The first motion information calculating section 3 360b, as shown in fig. 27, and a differential motion vector average difference of integration processing is performed for the integrated part 361b (motion vector integrating part) and, as a result of the processing of a storage section 362 (motion vector storage section). Then the integrated part 361b, is stored in the storage section 362 of previous integration result and (for example 1 frame before the integration results), and this differential motion vector average of the difference (a difference in the current frame) and based on, the integrating operation of this integration result is obtained. Furthermore, the current integration result obtained is written in a memory section 362. In other words, the integrating processing shown in the above-mentioned eq. (13), as shown in fig. 27 3 motion information calculating unit 360b of the first configuration.

Also in the example 2 of the configuration of fig. 20, can change the focusing position of the pickup section 228. As described above, for example, by a user to set an external I/F part 500 and a focusing position, under the control of the control portion 390, which lens control part 260, a focusing position is changed. As a result, the first motion information detecting section 1 350b, moving the pickup section 228 of the imaging field of operation and operation information, information representing the focusing position based on position information and a focusing, 1 second motion is detected. For example, as shown in the above-mentioned eq. (9), which corresponds to the operation information (θh_dif, θv_dif) and, based on the focal position information d and, second motion information 1 (Vec_x1, Vec_y1) is detected.
In this way, focusing position is changed, and the distance of the actual spatial relationship on the change in distance, which reflect the operation information of the first motion information proper 1 can be obtained.
Furthermore, the constitution of the second embodiment 2, the imaging section 228, in addition to a focused position, and also to change the zoom position. For example, external I/F part 500 and a zoom position is set, the lens control part 260, a change to the set position. As a result, the first motion information detecting section 1 350b, equivalent to the operation information and (θh_dif, θv_dif), d and a focal position information, position information indicating the position of the zooming the zoom f and based on the information, a first motion information 1 (Vec_x1, Vec_y1) is detected.
In this way, by changing the position, and the distance of the actual spatial relationship on the change in distance, which reflect the operation information of the first motion information proper 1 can be obtained.
Furthermore, the correcting section 370, the imaging section 228 is enlarged when the observation, shake correction processing is performed. For example, in the state that the observation magnification, focus position d is reduced, the object, so as to more closely. The zoom position f to narrow the viewing angle is increased, a subject, can be observed in a state of expanding.
Furthermore, in a state that such observations, usually observed in comparison with the state (non-magnified observation state), or living sphygmoscope shake due to shake.
At this point, shake correction processing unit 370 is, in a state where the magnified observation if shake correction processing is performed, or when a state of the living sphygmoscope observations shake even if, due to the same image blurring can be suppressed to a minimum. Further magnified observation time, subject to search for the doctor is, due to the angle knob even when performing the operation angle, the operation is the cause of the trouble that the imaging field is effectively prevented. Furthermore, at the time of ordinary observation state shake correction processing is not performed by, shake correction is not required in the state of being useless shake correction processing is performed at the time.
Also in this embodiment, the first motion information detecting section 1 350b, first motion information as a motion vector detection 1 1. Specifically, the first motion vector detection 
In this way, the first and second motion vector 1 2 3 of the motion vector and the second vector in the motion vector is calculated, based on the obtained first motion vector 3, using a general shake correction processing is performed, the processing can be simplified.
Furthermore, the first motion information is 1, and the moving direction of the moving amount of the imaging field as a motion vector detection indicating when 1, not only the moving direction of the imaging field, a first movable reflecting amt. 1 motion vector can be obtained. Furthermore, the first and second motion vector differential 1 by 2, 3 the first motion vector is calculated, it is possible to realize a shake correction processing. Therefore, the moving direction of the imaging field 1 is reflected by the first motion vector is used as compared with the constitution of the first embodiment 1, the amount of movement of the imaging field obtained by reflecting a first motion vector 1 can be used. As a result, the motion of the imaging field to more accurately reflect the shake correction processing can be realized.
Above, an explanation of an example configuration, and its deformation for example 1, 2 of the present invention is applied to a first, the present invention is not limited to the constitution of the first embodiment or the modified examples 1, 2 of the first of these, implemented in the stage, and deformation of the components can be within the range of the gist of the invention does not depart. A first of the 1, 2 or a constitution example of the first example is disclosed by properly combining a plurality of constituent elements, can be formed of various kinds of invention. For example, 1 second, 2 of the first embodiment or the modified examples described in some components of all the elements can be deleted. Furthermore, the modified examples described in different embodiments or elements can be appropriately combined. In this way, in a range not exceeding the gist of the invention, or it can be applied to various deformation.
Moreover, in the drawings or description, at least once, or more generalized synonymous with the term (first 1 motion information, first motion information 2, 3 the first motion information or the like) and a term (first 1 motion vector, first motion vector 2, 3 the first motion vector, etc.) the, specification or in any part of the drawing, it is possible to replace the different terms. The image processing device, the configuration of an endoscope, operation is also described in this embodiment are not limited to, various types of deformation can be carried out.
REFERENCE SIGNS LIST
10 (12, 14) angle knob, the light source section 100, 110 a white light source,120 lens, an insertion part 200, 210 lightguide,220 illumination lens, an image pickup section 228, the condenser lens 230, 240 imaging element,250 operating part, a control part of the lens 260, 270 memory, an image processing device 300,308 image acquisition section, interpolation processing section 310, 320 luminance image generating part,330 2 first motion vector detection section (2 first motion information detecting section), local area setting part 331,